Certified State Law Question, No. C2-01-0223. On review of prehminary memoranda pursuant to S.Ct.Prac.R. XVIII(6). The court will answer the following questions certified by the United States District Court for the Southern District of Ohio, Eastern Division:
*1412“1. Where additional amounts of UIM coverage exist as a matter of law under Abate v. Pioneer Mutual Casualty Co., 22 Ohio St.2d 161 (1970) and its progeny, is the additional coverage subject to the same terms and conditions as the UIM coverage actually written as part of the policy?
“2. Are policy conditions requiring prompt notice of an accident or loss excused for UIM claims ailsing out of accidents which occurred prior to the decision in ScotL-Pontzer [v. LibeHy Mut. Fire Ins. Co., 85 Ohio St.3d 660, 710 N.E.2d 1116]?
“3. Are policy conditions requiring notice of a tentative settlement with an uninsured motorist excused for UIM claims arising out of accidents that occurred prior to the decision in Scott-Pontzer?
“4. Are policy conditions requiring an insured to protect the insurer’s subrogation rights excused for UIM claims arising out of accidents that occurred prior to the decision in Scoti^-Pontzer?”